Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This FINAL office action is a response to the papers filed on 3/1/2021 and 3/3/2021.
	The Applicant remarks regarding the 102 rejection by the prior art of record Kawai (US 2011/0285345) are nor persuasive; therefore, the rejection based on Kawai is maintained
	Claims 16-33 are pending.
						
Specification
	The first paragraph of the spec should be updated with issued US patent number 10,744,883.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Independent claim 16 and similarly recited independent claims 22, 28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 and similarly recited claim 6 of U.S. Patent No. 10,150,380.  Although the conflicting claims are not exactly identical, they are not patentably distinct from each other because the claimed subject matter in the patent are similar to the claimed subject matter in the present application and substantially read on the claim in the application.
Dependencies are rejected because they depend from a rejected base claims 11, 22, or 28 and/or they contain similar subject matter as dependent claims in the patent.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Regarding claim 16, the prior art discloses:
Receiving a first request (see charge request in one or more of par 15-16, 27-28, 51-59 and/or fig 20-28) to initiate charging service for charging a first electric vehicle (First vehicle = VEHICLE in one or more of fig 1-2, 8, 13) through the first dispenser (Fig 1, 8, 13 show a first dispenser (i.e., top POWER CONVERSION UNIT in fig 1, 8, 13) to distribute/ dispense/ supply/ allocate power/charge to one of VEHICLEs via CHARGE TERMINAL (see fig 1-2, 8, 13) ); 
Determining a first amount of power that is available (see one or more of the followings:
Par 12:  charge control unit distributes the available electric power…
Par 18: available power conversion unit at that time is distributed/allocate to the user to the user…
Par 84: control part 34 changes a switching state of the switching circuit 14 based on the necessary electric energy information Sa, and connects a POWER CONVERSION UNIT  9a (interpreted as dispenser with power modules (CONVERTER/ INVERTER/ TRANSFORMER/ RECTIFIER) ) to a fifth POWER CONVERSION UNIT 9e all of which are in the available state
Par 85: control part 34 connects the available POWER CONVERSION UNITs 9 at that time, that is, a sixth POWER CONVERSION UNIT 9f to tenth POWER CONVERSION UNIT 9j.
Par 88-90: charge operation control part 34 charges the vehicle 2d by using only the available power conversion units 9 when starting the charging… control part 34 connects the available power conversion units 9 at that time…control part 34 of the can dynamically change the connecting combination of the power conversion units 9 by using the available power conversion units 9 at that time.  For example, when two vehicles 2 are simultaneously being charged, if one power conversion unit 9 completes the charging, this available power 
Conversion unit 9 can be allocated to the other charging.  This allows the available power conversion unit 9 to be used efficiently, resulting in the more improvement of the charge efficiency.
Par 111: if other power conversion unit 9 becomes available, the available power conversion unit 9 may be allocated to the charging operation with the insufficient number of the power conversion units 9 as a power supply. 
Par 171-172: processing unit 41 decides whether the number PN power conversion units 9 are available or not…charge processing unit 41 selects the available power conversion units.
Par 175-176: if the power conversion units 9 are decided as "available" (Step 3020: "available"), the timer charge processing unit 41 allocate the power conversion units …selects the number PN power conversion units 9 available…, if the power conversion units 9 are decided as "completely not available"…
Par 220: available power conversion units are selected in the order of…
Par 224: charge control unit 155 distributes the power available at that time to…, the power available at that time is allocated…)
 for the charging service for charging the first electric vehicle, wherein determining the first amount of power that is available for the charging service for charging the first electric vehicle includes determining an availability status of each of a plurality of power modules 
(See one or more of the followings:
Par 12:  charge control unit distributes the available electric power…
Par 18: available power conversion unit at that time is distributed/allocate to the user to the user…
Par 84: control part 34 changes a switching state of the switching circuit 14 based on the necessary electric energy information Sa, and connects a POWER CONVERSION UNIT  9a (interpreted as dispenser with power modules (CONVERTER/ INVERTER/ TRANSFORMER/ RECTIFIER) ) to a fifth POWER CONVERSION UNIT 9e all of which are in the available state
Par 85: control part 34 connects the available POWER CONVERSION UNITs 9 at that time, that is, a sixth POWER CONVERSION UNIT 9f to tenth POWER CONVERSION UNIT 9j.
Par 88-90: charge operation control part 34 charges the vehicle 2d by using only the available power conversion units 9 when starting the charging… control part 34 connects the available power conversion units 9 at that time…control part 34 of the can dynamically change the connecting combination of the power conversion units 9 by using the available power conversion units 9 at that time.  For example, when two vehicles 2 are simultaneously being charged, if one power conversion unit 9 completes the charging, this available power 
Conversion unit 9 can be allocated to the other charging.  This allows the available power conversion unit 9 to be used efficiently, resulting in the more improvement of the charge efficiency.
Par 111: if other power conversion unit 9 becomes available, the available power conversion unit 9 may be allocated to the charging operation with the insufficient number of the power conversion units 9 as a power supply. 
Par 171-172: processing unit 41 decides whether the number PN power conversion units 9 are available or not…charge processing unit 41 selects the available power conversion units.
Par 175-176: if the power conversion units 9 are decided as "available" (Step 3020: "available"), the timer charge processing unit 41 allocate the power conversion units …selects the number PN power conversion units 9 available…, if the power conversion units 9 are decided as "completely not available"…
Par 220: available power conversion units are selected in the order of…
Par 224: charge control unit 155 distributes the power available at that time to…, the power available at that time is allocated…)
Wherein a first portion of the plurality of power modules is located in the first dispenser (First dispenser = top POWER CONVERSION UNIT in fig 1, 8 is a POWER MODULE having first POWER elements (CONVERTER/ INVERTER/ TRANSFORMER/ RECTIFIER) located in the top POWER CONVERSION UNIT (dispenser)) and a second portion of the plurality of power modules is located in a second dispenser (Second dispenser = the next POWER CONVERSION UNIT below the top or any POWER CONVERSION UNIT below the top in fig 1, 8 is a POWER MODULE having second POWER elements (CONVERTER/ INVERTER/ TRANSFORMER/ RECTIFIER) located in the next/any POWER CONVERSION UNIT below the top (second dispenser); 
Determining (by CHARGE CONTROL UNIT/DEVICE/PART in fig 1, 8, 29-30) whether the determined first amount of power that is available for the charging service for charging the first electric vehicle is enough to meet a requested or determined amount of power draw of the first electric vehicle; 
Responsive to determining that the determined first amount of power is not enough to meet the requested or determined amount of power draw of the first electric vehicle, and responsive to determining that there is at least one of the plurality of power modules that is available, requesting allocation of that at least one of the plurality of power modules that is available (CHARGE CONTROL UNIT/DEVICE/PART in fig 1, 8, 29-30 distributes/ allocates/ sets/ connects/ re-allocates/ dynamically changes by switching/selecting/ disconnecting at least one available or which one available or combination of available  POWER CONVERSION UNITs 9 (power modules) based on one or more of charge, charge schedule efficiency/amount/rate information, necessary electrical energy information, user request, quick charge, timer charge, charge rate/time, etc., to satisfy the request/current demand/ setting input data/user setting and the allocation/combination is dynamically changed or re-arranged or re-allocation by the CHARGE CONTROL UNIT ); and 
Commencing charging service for charging the first electric vehicle after the at least one of the plurality of power modules that is available is allocated to the first dispenser (see one or more of the followings:
(See one or more of the followings:
Par 12:  charge control unit distributes the available electric power…
Par 18: available power conversion unit at that time is distributed/allocate to the user to the user…
Par 84: control part 34 changes a switching state of the switching circuit 14 based on the necessary electric energy information Sa, and connects a POWER CONVERSION UNIT  9a (interpreted as dispenser with power modules (CONVERTER/ INVERTER/ TRANSFORMER/ RECTIFIER) ) to a fifth POWER CONVERSION UNIT 9e all of which are in the available state
Par 85: control part 34 connects the available POWER CONVERSION UNITs 9 at that time, that is, a sixth POWER CONVERSION UNIT 9f to tenth POWER CONVERSION UNIT 9j.
Par 88-90: charge operation control part 34 charges the vehicle 2d by using only the available power conversion units 9 when starting the charging… control part 34 connects the available power conversion units 9 at that time…control part 34 of the can dynamically change the connecting combination of the power conversion units 9 by using the available power conversion units 9 at that time.  For example, when two vehicles 2 are simultaneously being charged, if one power conversion unit 9 completes the charging, this available power 
Conversion unit 9 can be allocated to the other charging.  This allows the available power conversion unit 9 to be used efficiently, resulting in the more improvement of the charge efficiency.
Par 111: if other power conversion unit 9 becomes available, the available power conversion unit 9 may be allocated to the charging operation with the insufficient number of the power conversion units 9 as a power supply. 
Par 171-172: processing unit 41 decides whether the number PN power conversion units 9 are available or not…charge processing unit 41 selects the available power conversion units.
Par 175-176: if the power conversion units 9 are decided as "available" (Step 3020: "available"), the timer charge processing unit 41 allocate the power conversion units …selects the number PN power conversion units 9 available…, if the power conversion units 9 are decided as "completely not available"…
Par 220: available power conversion units are selected in the order of…
Par 224: charge control unit 155 distributes the power available at that time to…, the power available at that time is allocated…)
(Claim 17) responsive to charging service for charging the first electric vehicle ending, requesting the at least one of the plurality of power modules that is available to be deallocated
(Fig 1, 8 and related text, deallocated in terms of one or more of dynamically changed or re-arranged and/or re-allocation and/or disconnect/unselect and/or cut of and/or allocate to other charging one or more POWER CONVERSION UNITs 9, by the CHARGE CONTROL UNIT, when time charge ends/ charge complete/ charge end time).
Claims 22-23 and 28-29 recite similar subject matter and rejected for the same reason.


Response to Applicant Remarks
Specification
	The first paragraph of the spec should be updated with issued US patent number 10,744,883.
The Applicant fails to address this objection, therefore, the objection is maintained,

Double Patenting Rejection
	The double patenting rejection is maintained because no terminal disclaimer has been filed to overcome the double patenting rejection.




102 Rejection
The Applicant argues that the prior art Kaiwai does not teach or suggest:

“a first portion of the plurality of power modules is located in the first dispenser and a second portion of the plurality of power modules is located in a second dispenser” as recited in independent claims” and
Kaiwai cannot teach or suggest:
“determining a first amount of power that is available for the charging service for charging the first electric vehicle, wherein determining the first amount of power that is available for the charging service for charging the first electric vehicle includes determining an availability status of each of a plurality of power modules, wherein a first portion of the plurality of power modules is located in the first dispenser and a second portion of the plurality of power modules is located in a second dispenser…
Commencing charging service for charging the first electric vehicle after the at least one of the plurality of power modules that is available is allocated to the first dispenser.

			Examiner Response
Regarding “a first portion of the plurality of power modules is located in the first dispenser and a second portion of the plurality of power modules is located in a second dispenser”, Kawai discloses:
Wherein a first portion of the plurality of power modules is located in the first dispenser (First dispenser = top POWER CONVERSION UNIT in fig 1, 8 is a POWER MODULE having first POWER elements/modules (CONVERTER/ INVERTER/ TRANSFORMER/ RECTIFIER) located in the top POWER CONVERSION UNIT (dispenser)) and a second portion of the plurality of power modules is located in a second dispenser (Second dispenser = any POWER CONVERSION UNIT below the top POWER CONVERSION UNIT in fig 1, 8 is a POWER MODULE having second POWER elements/modules (CONVERTER/ INVERTER/ TRANSFORMER/ RECTIFIER) located in any POWER CONVERSION UNIT below the top POWER CONVERSION UNIT in fig 1, 8 (second dispenser).

“determining a first amount of power that is available for the charging service for charging the first electric vehicle, wherein determining the first amount of power that is available for the charging service for charging the first electric vehicle includes determining an availability status of each of a plurality of power modules, wherein a first portion of the plurality of power modules is located in the first dispenser and a second portion of the plurality of power modules is located in a second dispenser…
Commencing charging service for charging the first electric vehicle after the at least one of the plurality of power modules that is available is allocated to the first dispenser” that the Applicant contends Kawai cannot teach or suggest, The Examiner points out that Kawai does teach and suggest the limitation as specifically detailed above.

Allowable Subject Matter
Claims 18-21, 24-27, and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if:
The double patenting rejection is overcome, i.e., with a terminal disclaimer; and 
Rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-21, 24-27, and 30-33 would be allowable because the prior art of record does not teach or suggest the limitations in claim 18 and similarly recited claims 24 and 30.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851